
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(a)


TENET HEALTHCARE CORPORATION
2001 STOCK INCENTIVE PLAN


1.  Purpose of the Plan.

    The purpose of the Tenet Healthcare Corporation 2001 Stock Incentive Plan is
to promote the interests of the Company and its shareholders by strengthening
the Company's ability to attract, motivate and retain Employees, Directors,
advisors and consultants of training, experience and ability, and to provide a
means to encourage stock ownership and a proprietary interest in the Company to
Directors, officers and valued Employees of the Company and consultants and
advisors to the Company upon whose judgment, initiative, and efforts the
financial success and growth of the business of the Company largely depend.

2.  Definitions.

(a)"Affiliate" shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

(b)"Annual Retainer" means the annual retainer for Directors established by the
Committee or the Board from time to time, but does not include meeting fees and
committee fees.

(c)"Appreciation Right" means an award made under Section 9.

(d)"Associate" shall have the meanings ascribed to such term in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act.

(e)"Board" means the Board of Directors of the Company.

(f)"Business Unit" means any facility, region, division, group, subsidiary or
other unit within the Company that is designated by the Committee to constitute
a Business Unit.

(g)"Change in Control" of the Company means a Person, alone or together with its
Affiliates and Associates, becoming the beneficial owner of 20% or more of the
general voting power of the Company or any Person making a filing under Sections
13(d) or 14(d) of the Exchange Act with respect to the Company which discloses
an intent to acquire control of the Company in a transaction or series of
transactions not approved by the Board.

(h)"Code" means the Internal Revenue Code of 1986, as amended, and any successor
statute and the regulations promulgated thereunder, as it or they may be amended
from time to time.

(i)"Committee" means the Compensation Committee of the Board, unless the Board
appoints another committee to administer the Plan.

(j)"Common Stock" means the $0.075 par value Common Stock of the Company.

(k)"Company" means Tenet Healthcare Corporation, a Nevada corporation.

(l)"Director" means a member of the Board of the Company who is not an Employee
or a former Employee who is receiving severance or retirement benefits (other
than under the Tenet Healthcare Corporation Amended and Restated Supplemental
Executive Retirement Plan, as it may be amended from time to time) from the
Company or any of its present or future Business Units.

(m)"Eligible Person" means an Employee, Director, advisor or consultant of the
Company or any of its present or future Business Units.

(n)"Employee" means any executive officer or other employee of the Company, or
of any of its present or future Business Units.

--------------------------------------------------------------------------------

(o)"Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time or any successor statute.

(p)"Fair Market Value" means the closing price of a share of Common Stock on the
New York Stock Exchange on the date as of which fair market value is to be
determined or the actual sale price of the shares acquired upon exercise if the
shares are sold in a same day sale, or if no sales were made on such date, the
closing price of such shares on the New York Stock Exchange on the next
preceding date on which there were such sales.

(q)"Incentive Award" means an Option, Restricted Stock, an Appreciation Right, a
Performance Unit, a Restricted Unit, a Section 162(m) Award or a cash bonus
award granted under the Plan.

(r)"Incentive Stock Option" means an Option intended to qualify under
Section 422 of the Code and the Treasury regulations thereunder.

(s)"Option" means an Incentive Stock Option or a nonqualified stock option.

(t)"Participant" means any Eligible Person selected to receive an Incentive
Award pursuant to Section 5.

(u)"Plan" means the Tenet Healthcare Corporation 2001 Stock Incentive Plan as
set forth herein, as it has been or may be amended and/or restated from time to
time.

(v)"Performance Criterion" or "Performance Criteria" means any one or more of
the following performance measures, taken alone or in conjunction with each
other, each of which may be adjusted by the Committee to exclude the before-tax
or after-tax effects of any significant acquisitions or dispositions not
included in the calculations made in connection with setting the Performance
Criterion or Performance Criteria for the relevant Incentive Award:

(1)Basic or diluted earnings per share of common stock, which may be calculated
as (A) income calculated in accordance with Section 2(v)(4), divided by (x) the
weighted average number of shares, in the case of basic earnings per share, and
(y) the weighted average number of shares and shares equivalents of common
stock, in the case of diluted earnings per share, or (B) using a method as may
be specified by the Committee;

(2)Cash flow, which may be calculated or measured in a manner specified by the
Committee;

(3)Economic value added, which is after-tax operating profit less the annual
total cost of capital, which may be calculated or measured in a manner specified
by the Committee;

(4)Income, which may include, without limitation, net income and operating
income and may be calculated or measured (A) before or after income taxes,
including or excluding interest, depreciation and amortization, minority
interests, extraordinary items and other material non-recurring items,
discontinued operations, the cumulative effect of changes in accounting policies
and the effects of any tax law changes; or (B) using a method as may be
specified by the Committee;

(5)Quality of service and/or patient care, which may be measured by (A) the
extent to which the Company achieves pre-set quality objectives including,
without limitation, patient satisfaction objectives, or (B) a method as may be
specified by the Committee;

(6)Return measures (including, but not limited to, return on assets, capital,
equity, or sales), which may be calculated or measured in a manner specified by
the Committee; or

(7)The price of the Common Stock or the Company's preferred stock. (including,
but not limited to, growth measures and total shareholder return) which may be
calculated or measured in a manner specified by the Committee.

2

--------------------------------------------------------------------------------



(w)"Performance Goals" means the performance objectives with respect to one
Performance Criterion or two or more Performance Criteria established by the
Committee for the Company, a Business Unit or an individual for the purpose of
determining whether, and the extent to which, a Section 162(m) Award will be
awarded or paid.

(x)"Performance Unit" means a grant made under Section 10.

(y)"Person" means an individual, firm, corporation or other entity or any
successor to such entity, but "Person" shall not include the Company, any
subsidiary of the Company, any employee benefit plan or employee stock plan of
the Company, or any Person organized, appointed, established or holding Voting
Stock by, for or pursuant to the terms of such a plan or any Person who acquires
20% or more of the general voting power of the Company in a transaction or
series of transactions approved prior to such transaction or series of
transactions by the Board.

(z)"Restricted Stock" means an award of shares of Common Stock made under
Section 8.

(aa)"Restricted Unit" means an award made under Section 11.

(bb)"Section 162(m)" means Section 162(m) of the Code and regulations and
governmental interpretations thereunder.

(cc)"Section 162(m) Award" means a grant of Options, Restricted Stock,
Performance Units or Restricted Units meeting the requirements of Code
Section 162(m).

(dd)"Voting Stock" means shares of the Company's capital stock having general
voting power, with "voting power" meaning the power under ordinary circumstances
(and not merely upon the happening of a contingency) to vote in the election of
directors.

3.  Shares of Common Stock Subject to the Plan.

(a)Subject to the provisions of Section 3(d) and Section 14, the aggregate
number of shares of Common Stock that may be issued under the Plan is 40,000,000
shares of Common Stock.

(b)Notwithstanding anything in the Plan to the contrary, the aggregate number of
shares of Common Stock that may be issued to settle grants of Restricted Stock,
Appreciation Rights, Performance Units and Restricted Units under the Plan shall
not exceed 4,000,000 shares.

(c)The shares of Common Stock to be delivered under the Plan will be made
available, at the discretion of the Board or the Committee, either from
authorized but unissued shares of Common Stock or from previously issued shares
of Common Stock reacquired by the Company, including shares purchased on the
open market.

(d)If any share of Common Stock that is the subject of an Incentive Award is not
issued or transferred and ceases to be issuable or transferable for any reason,
such share of Common Stock will no longer be charged against the limitations
provided for in Section 3(a) and (b) and may again be made subject to Incentive
Awards. Shares as to which an Option has been surrendered in connection with the
exercise of a related Appreciation Right, however, will not again be available
for the grant of any further Incentive Awards. Incentive Awards shall not be
applied against the limitations provided for in Section 3(a) and 3(b) to the
extent they are paid out in cash and not in Common Stock.

4.  Administration of the Plan.

(a)The Plan will be administered by the Committee, which will consist of two or
more persons (1) who satisfy the requirements of a "Non-Employee Director" for
purposes of Rule 16b-3

3

--------------------------------------------------------------------------------

under the Exchange Act, and (2) who satisfy the requirements of an "outside
director" for purposes of Section 162(m).

(b)The Committee has and may exercise such powers and authority of the Board as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan. The Committee has authority in its discretion to
determine the Eligible Persons to whom, and the time(s) at which, Incentive
Awards may be granted and the number of shares, units, or Appreciation Rights
subject to each Incentive Award. The Committee has authority to interpret the
Plan, to make determinations as to whether a Participant or a Director is
permanently and totally disabled, and to determine the terms and provisions of
Incentive Awards. The Committee has authority to make all other determinations
necessary or advisable for Plan administration and to prescribe and rescind
rules and regulations relating to the Plan. All interpretations, determinations,
and actions by the Committee will be final, conclusive, and binding upon all
parties.

(c)No member of the Board or the Committee will be liable for any action or
determination made in good faith by the Board or the Committee with respect to
the Plan or any Incentive Award under it.

5.  Eligibility.

(a)All Employees who have been determined by the Committee to be key Employees
and all consultants and advisors to the Company, or to any Business Unit,
present or future, that have been determined by the Committee to be key
consultants or advisors are eligible to receive Incentive Awards under the Plan;
provided, however, that only Employees who have been determined by the Committee
to be key Employees of the Company or any subsidiary corporation (within the
meaning of Section 424(f) of the Code) shall be eligible to receive Incentive
Stock Options under the Plan.

(b)All Directors are eligible to receive Options in accordance with Section 7.

(c)No person will be eligible for the grant of any Incentive Stock Option who
owns or would own immediately after the grant of such Option, directly or
indirectly, stock possessing more than 10 percent of the total combined voting
power of all classes of stock of the Company or of any subsidiary corporation
(within the meaning of Section 424(f) of the Code). This does not apply if, at
the time such Incentive Stock Option is granted, the Incentive Stock Option
price is at least 110% of the Fair Market Value of the Common Stock on the date
of the grant. In this event, the Incentive Stock Option is not exercisable after
the expiration of five years from the date of grant.

(d)The Committee has authority, in its sole discretion, to determine and
designate from time to time those Eligible Persons who are to be granted
Incentive Awards, and the type and amount of Incentive Award to be granted. Each
Incentive Award will be evidenced by a written instrument and may include such
other terms and conditions consistent with the Plan as the Committee may
determine.

6.  Terms and Conditions of Options.

(a)The exercise price per share for each Option, including Options granted to
Directors under Section 7, will be at least equal to the Fair Market Value of
the Common Stock on the date of grant. Once an Option has been granted, (i) the
exercise price per share for that Option may not be reduced, and (ii) that
Option may not be cancelled and reissued, without shareholder approval, except
as provided in Section 14.

4

--------------------------------------------------------------------------------

(b)Options shall vest and be exercised as determined by the Committee, but in no
event may an Option be exercisable after 10 years from the date of grant.

(c)Upon the exercise of an Option, including Options granted to Directors under
Section 7, the exercise price and any federal and state withholding obligation
resulting from the exercise will be payable in full (1) in cash, (2) by the
Participant irrevocably authorizing a broker approved in writing by the Company
to sell shares of Common Stock acquired upon exercise of the Option and
remitting to the Company a sufficient portion of the sale proceeds to pay the
entire exercise price and any federal and state withholding resulting from such
exercise, (3) in the discretion of the Committee, by the assignment and delivery
to the Company of shares of Common Stock owned by the Participant, (4) in the
discretion of the Committee, by a promissory note secured by shares of Common
Stock bearing interest at a rate determined by the Committee, or (5) by a
combination of any of the above. Any shares assigned and delivered to the
Company in payment or partial payment of the exercise price will be valued at
the Fair Market Value on the exercise date and shall be accompanied by an
assignment separate from certificate and any other document(s) reasonably
requested by the Company.

(d)With respect to Incentive Stock Options granted under the Plan, the aggregate
Fair Market Value (determined as of the date the Incentive Stock Option is
granted) of the number of shares with respect to which Incentive Stock Options
are exercisable for the first time by an Employee during any calendar year
(under the Plan or any other plan of the Company or a subsidiary corporation
(within the meaning of Section 424(f) of the Code)) shall not exceed one hundred
thousand dollars ($100,000) or such other limit as may be set forth in the Code.

(e)No fractional shares will be issued pursuant to the exercise of an Option,
including Options granted to Directors under Section 7, nor will any cash
payment be made in lieu of fractional shares.

(f)With respect to the exercise of an Option under the Plan, the Participant
may, in the discretion of the Committee, receive a replacement Option under the
Plan to purchase a number of shares of Common Stock equal to the number of
shares of Common Stock, if any, that the Participant delivered on exercise of
the Option, with a purchase price equal to the Fair Market Value on the exercise
date and with a term extending to the expiration date of the original Option.

(g)All Incentive Stock Options shall be granted within 10 years from the date
this Plan is adopted or is approved by the shareholders, whichever is earlier.

7.  Terms and Conditions of Options Granted to Directors.

(a)The Board shall determine in its discretion the Directors to whom, and the
time(s) at which, Options may be granted to Directors and the number of shares
subject to such Option grants.

(b)Each Option will be evidenced by a written instrument, which shall include
such terms and conditions consistent with this Plan as the Committee may
determine.

(c)Options granted to Directors shall vest as determined by the Board, in its
discretion, and may vest immediately upon grant.

(d)A Director may make an election between November 1 and December 15 of each
year to convert all or a portion of his/her Annual Retainer for the following
calendar year into Options; provided, however, that at the time the Director
makes such an election, the Director meets the Company's stock ownership
guidelines for Directors established by the Board from time to time.

5

--------------------------------------------------------------------------------



(1)Unless otherwise determined by the Board, on the day that a Director who has
elected to convert all or a portion of his/her Annual Retainer into Options
otherwise would have received payment of a portion of the Annual Retainer, the
Director shall receive a number of Options equal to (x) four times the amount of
the Annual Retainer to be converted into Options on such date divided by (y) the
Fair Market Value of the Common Stock on such date.

(2)Unless otherwise determined by the Board, Options granted under this
Section 7(d) shall vest immediately and shall have a term of ten years.

(3)A Director shall not transfer or otherwise dispose of the shares acquired
upon exercising an Option granted under this Section 7(d) earlier than one year
following the date of the exercise (except that a Director may dispose of a
number of shares sufficient to pay the exercise price and any taxes withheld in
connection with such exercise).

(e)If a Director is removed from office by the Company's shareholders, is not
nominated for reelection by the Board or is nominated by the Board but is not
reelected by the Company's shareholders, then the Options granted hereunder will
expire one year after the date of removal or failure to be elected unless by
their terms they expire sooner.

(f)If the Director retires at or after age 65, or retires prior to age 65 with
the consent of the Committee, the Options granted hereunder will continue to
vest, be exercisable and expire in accordance with their terms.

(g)If the Director dies or becomes permanently and totally disabled while
serving in such capacity, the Options granted hereunder will expire five years
after the date of death or permanent and total disability unless by their terms
they expire sooner.

(h)If the Director dies or becomes permanently and totally disabled within the
one-year period referred to in Section 7(e), the Options granted hereunder will
expire one year after the date of death or permanent and total disability unless
by their terms they expire sooner. If the Director dies or becomes permanently
and totally disabled within the five-year period referred to in Section 7(g),
the Options granted hereunder will expire upon the later of the end of such
five-year period or one year after the date of death or permanent and total
disability unless by their terms they expire sooner.

8.  Terms and Conditions of Restricted Stock.

(a)The Committee shall determine in its discretion the vesting period and any
additional restrictions and conditions for Restricted Stock.

(b)Restricted Stock shall consist of Common Stock and shall be represented by
stock certificates registered in the name of the Participant. The Participant
shall have all rights of a shareholder prior to the vesting of a grant of
Restricted Stock, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto.

(c)Unless otherwise determined by the Committee, Restricted Stock may not be
transferred, assigned or made subject to any encumbrance, pledge or charge until
such Restricted Stock has vested and any other restrictions or conditions on
such Restricted Stock are removed, have been satisfied or expire.

(d)The certificates representing a grant of Restricted Stock will remain in the
physical custody of the Company until such Restricted Stock has vested and any
other restrictions or conditions on such Restricted Stock are removed, have been
satisfied or expire.

(e)The Committee may impose such other conditions on any Restricted Stock
granted pursuant to the Plan as it may deem advisable, including, without
limitation, restrictions under the

6

--------------------------------------------------------------------------------

Securities Act of 1933, as amended, under the requirements of any stock exchange
on which the Common Stock is then listed and under any blue sky or other
securities laws applicable to such Restricted Stock.

(f)Restricted Stock with vesting tied to a Performance Criterion or Performance
Criteria shall have a minimum vesting period of at least one year. All other
Restricted Stock shall have a minimum vesting period of at least three years.

9.  Terms and Conditions of Appreciation Rights.

(a)The Committee may grant an Appreciation Right in connection with or without
relationship to an Option. An Appreciation Right granted with relationship to an
Option may be granted at the time the Option is granted or at any time
thereafter during the term of the Option.

(b)An Appreciation Right granted in connection with an Option will entitle the
holder, upon exercise, to surrender such Option or any portion thereof, to the
extent unexercised, with respect to the number of shares as to which such
Appreciation Right is exercised, and to receive payment of an amount computed
pursuant to Section 9(d). Such Option will cease to be exercisable to the extent
and when surrendered.

(c)Subject to Section 9(h), an Appreciation Right granted in connection with an
Option hereunder will be exercisable at such time or times, and only to the
extent, that a related Option is exercisable, will expire no later than the
related Option expires and will not be transferable except to the extent that
such related Option may be transferable.

(d)Upon the exercise of an Appreciation Right granted in connection with an
Option, the holder will be entitled to receive, at the Committee's discretion,
(1) a cash payment determined by multiplying (A) the difference obtained by
subtracting (i) the exercise price of the related Option from (ii) the Fair
Market Value of a share of Common Stock on the date of exercise of such
Appreciation Right, by (B) the number of shares as to which such Appreciation
Right is being exercised, or (2) a number of whole shares of Common Stock
determined by dividing (A) the dollar amount calculated in (1) above by (B) the
Fair Market Value of a share of Common Stock on the date of exercise of such
Appreciation Right.

(e)An Appreciation Right granted without relationship to an Option will be
exercisable for the period of time determined by the Committee, which shall not
exceed 10 years from the date of grant.

(f)An Appreciation Right granted without relationship to an Option will specify
the number of shares to which it relates and will entitle the holder, upon
exercise of the Appreciation Right, to receive, at the Committee's discretion,
(1) a cash payment of an amount determined by multiplying (A) the difference
obtained by subtracting (i) the amount assigned to the Appreciation Right by the
Committee on the date of grant (which shall not be less than the Fair Market
Value of a share of Common Stock on the date of grant) from (ii) the Fair Market
Value of a share of Common Stock on the date of exercise of such Appreciation
Right, by (B) the number of shares as to which such Appreciation Right will have
been exercised, or (2) a number of whole shares of Common Stock determined by
dividing (A) the dollar amount calculated in (1) above by (B) the Fair Market
Value of a share of Common Stock on the date of exercise of such Appreciation
Right.

(g)At the time an Appreciation Right is granted, the Committee may determine the
maximum amount payable with respect to such Appreciation Right; provided,
however, that such maximum amount shall in no event be greater than the amount
determined in accordance with Section 9(d) or 9(f), as the case may be.

7

--------------------------------------------------------------------------------

(h)An Appreciation Right granted in connection with an Incentive Stock Option
may be exercised only when the market price of the Common Stock subject to the
Incentive Stock Option exceeds the exercise price set forth in the Incentive
Stock Option.

10. Terms and Conditions of Performance Units.

(a)The value of Performance Units may be measured in whole or in part by the
value of shares of Common Stock, the performance of the Participant, the
performance of the Company or any Business Unit or any combination thereof. Such
Performance Unit shall be payable in cash and/or shares of Common Stock as
determined by the Committee.

(b)At the time of a Performance Unit grant, the Committee shall determine a
performance period applicable to the Performance Unit, one or more Performance
Goals to be achieved during the applicable performance period and a schedule
indicating the value of a Performance Unit at various levels of performance
relative to the Performance Goal(s). No performance period shall be less than
one year nor shall it exceed 10 years from the date of the grant. At the end of
the applicable performance period, the Committee shall determine the extent to
which a Performance Goal(s) have been attained in order to establish the amount
of cash payment to be made, or the number of shares of Common Stock to be
issued, if any. The number of shares of Common Stock issued upon attainment of a
Performance Goal(s) shall be determined by dividing the value of the Performance
Unit by the Fair Market Value of a share of Common Stock on the date such
payment is to be made.

(c)The Performance Goals applicable to a Performance Unit grant may be subject
to such later revisions as the Committee shall deem appropriate to reflect
significant unforeseen events such as changes in laws, regulations or accounting
practices, or unusual or nonrecurring items or occurrences.

(d)Performance Units shall be subject to such other restrictions and conditions
as the Committee shall determine.

8

--------------------------------------------------------------------------------



11. Terms and Conditions of Restricted Units.

(a)Restricted Units may be granted under the Plan based on a Participant's
continued employment with the Company. Such Restricted Unit shall be payable in
cash and/or shares of Common Stock as determined by the Committee.

(b)At the time a Restricted Unit is granted, the Committee shall determine the
vesting period. No vesting period shall be less than three years nor greater
than 10 years from the date of the grant. The Committee may establish a maximum
value for a Restricted Unit at the time of grant.

(c)If the Restricted Unit is payable in cash, a cash amount equivalent in value
to the Fair Market Value of one share of Common Stock on the last day of the
vesting period, subject to any maximum value determined by the Committee at the
time of grant, shall be paid with respect to each such Restricted Unit granted
to a Participant. If the Restricted Unit is payable in shares of Common Stock,
one share of Common Stock, subject to any maximum value determined by the
Committee at the time of grant, shall be issued with respect to each such
Restricted Unit granted to the Participant.

(d)A Restricted Unit grant may be made subject to such later revisions as the
Committee shall deem appropriate to reflect significant unforeseen events such
as changes in laws, regulations or accounting practices, or unusual or
nonrecurring items or occurrences.

(e)Restricted Units shall be subject to such other restrictions and conditions
as the Committee shall determine.

12. Section 162(m) Awards.

    Without limiting the generality of the foregoing, Restricted Stock,
Performance Units and Restricted Units referred to in Sections 8, 10 and 11,
respectively, may be granted as awards that satisfy the additional requirements
of this Section 12 so as to qualify for exemption as "performance-based
compensation" within the meaning of Section 162(m). Any such award shall be
designated as a Section 162(m) Award at the time of grant.

(a)Eligible Class. The eligible class of persons for Section 162(m) Awards shall
be all Eligible Persons.

(b)Performance Goals. A Participant's right to receive any payment with respect
to an Incentive Award designated as a Section 162(m) Award shall be determined
by the degree Performance Goal(s) is/are achieved. The specific Performance
Goal(s) with respect to a Section 162(m) Award must be established by the
Committee in accordance with Section 162(m). Notwithstanding anything in the
Plan to the contrary (other than Section 14(d)), as and to the extent required
by Section 162(m), the Performance Goal(s) must state, in terms of an objective
formula or standard, the method of computing the amount of compensation payable
to the Participant if the Performance Goal(s) is attained, and must not allow
the Committee nor the Board to use its discretion to increase the amount of
compensation payable that otherwise would be due upon attainment of the
Performance Goal(s).

(c)Committee Certification. Before any Section 162(m) Award is paid to a
Participant, the Committee must certify in writing (by resolution or otherwise)
that the applicable Performance Goal(s) and any other material terms of the
Section 162(m) Award were satisfied; provided, however, that a Section 162(m)
Award may be paid without regard to the satisfaction of the applicable
Performance Goal(s) (and the requirements of Section 162(m)) in the event of a
Change in Control as provided in Section 14(d).

9

--------------------------------------------------------------------------------

(d)Terms And Conditions of Awards; Committee Discretion to Reduce Awards. The
Committee shall have discretion to determine the conditions, restrictions or
other limitations, in accordance with the terms of this Plan and Section 162(m),
on the payment of individual Section 162(m) Awards. Unless otherwise provided in
a Section 162(m) Award agreement, the Committee reserves the right to reduce the
amount otherwise payable under a Section 162(m) Award on any basis (including
the Committee's discretion).

(e)Adjustments For Material Changes. As and to the extent permitted by
Section 162(m), in the event of (1) a change in corporate capitalization, a
corporate transaction or a complete or partial corporate liquidation, or (2) any
extraordinary gain or loss or other event that is treated for accounting
purposes as an extraordinary item under generally accepted accounting
principles, or (3) any material change in accounting policies or practices
affecting the Company and/or the Performance Goal(s), then, to the extent any of
the foregoing events was not anticipated at the time the Performance Goal(s) was
established, the Committee may make adjustments to the Performance Goal(s),
based solely on objective criteria, so as to neutralize the effect of the event
on the applicable Section 162(m) Award.

(f)Interpretation. It is the intent of the Company that the Section 162(m)
Awards satisfy, and be interpreted in a manner that satisfy, the applicable
requirements of Section 162(m), including the requirements for performance-based
compensation under Section 162(m)(4)(C), so that the Company's tax deduction for
remuneration in respect of such an award for services performed by employees of
the Company who are subject to Section 162(m) is not disallowed in whole or in
part by the operation of such Code section. If any provision of this Plan
otherwise would frustrate or conflict with the intent expressed in this
Section 12, that provision, to the extent possible, shall be interpreted and
deemed amended so as to avoid such conflict. To the extent of any remaining
irreconcilable conflict with such intent, such provision shall be deemed void as
applicable to such employees with respect to whom such conflict exists. Nothing
herein shall be interpreted so as to preclude any Eligible Person from receiving
an award that is not a Section 162(m) Award.

13. Limits on Awards.

The maximum number of shares of Common Stock or stock units underlying Incentive
Awards that may be granted to any Eligible Person during any period of five
consecutive fiscal years of the Company, beginning with fiscal year 2002, shall
not exceed an average of 1,000,000 shares per year, either individually or in
the aggregate, with respect to all such types of awards, with such number of
shares subject to adjustment on the same basis as provided in Section 14. To the
extent required by Section 162(m), awards subject to the foregoing limit that
are cancelled shall not again be available for grant under this limit. The
maximum dollar amount of cash compensation in respect of Performance Units that
may be paid to any Eligible Person during any period of five consecutive fiscal
years of the Company, beginning with fiscal year 2002, shall not exceed an
annual average of $5,000,000.

14. Adjustment Provisions.

(a)Subject to Section 14(b), if the outstanding shares of Common Stock of the
Company are increased, decreased, or exchanged for a different number or kind of
shares or other securities, or if additional shares or new or different shares
or other securities are distributed with respect to such shares of Common Stock,
through merger, consolidation, spin off, sale of all or substantially all the
property of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution with
respect to such shares of Common Stock, or other securities, the Committee may
make an appropriate and proportionate adjustment in (1) the maximum number and
kind of shares

10

--------------------------------------------------------------------------------

provided in Section 3, (2) the maximum number and kind of shares provided in
Section 13, (3) the number and kind of shares, units, or other securities
subject to then-outstanding Incentive Awards, and (4) the exercise or other
price for each share or unit subject to then-outstanding Incentive Awards
without change in the aggregate purchase price or value as to which such
Incentive Awards remain exercisable or subject to restrictions.

(b)Notwithstanding the provisions of Section 14(a), upon dissolution or
liquidation of the Company or upon a reorganization, merger, or consolidation of
the Company with one or more corporations as a result of which the Company is
not the surviving corporation or survives as a subsidiary of another
corporation, or upon the sale of all or substantially all the property of the
Company, all Incentive Awards then outstanding under the Plan will be fully
vested and exercisable and all restrictions will immediately cease, unless
provisions are made in connection with such transaction for the continuance of
the Plan or the assumption or the substitution for such Incentive Awards of new
incentive awards covering the stock of a successor corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices.

(c)Adjustments under Sections 14(a) and (b) will be made by the Committee, whose
determination as to what adjustments will be made and the extent thereof will be
final, binding and conclusive. No fractional interest will be issued under the
Plan on account of any such adjustments.

(d)Notwithstanding any provision herein to the contrary, in the event a Change
of Control occurs, (1) all Options held by Directors will be fully vested and
any restrictions upon exercise in Section 7 will immediately cease, and (2) the
Committee may, in its sole discretion, without obtaining shareholder approval,
take any one or more of the following actions with respect to all Participants
other than Directors:

(A)Accelerate the vesting and/or performance periods of, or where applicable
make fully payable, any outstanding Incentive Awards;

(B)Determine that all or any portion of conditions and/or restrictions
associated with any Incentive Award have been met;

(C)Grant a cash bonus award to any of the holders of outstanding Options, except
the holders of outstanding Options that meet the requirements of Section 162(m);

(D)Grant Appreciation Rights to holders of outstanding Options;

(E)Pay cash to any or all Option holders in exchange for the cancellation of
their outstanding Options;

(F)Make any other adjustments or amendments to the Plan and outstanding
Incentive Awards and substitute new Incentive Awards.

15. General Provisions.

(a)Nothing in the Plan or in any instrument executed pursuant to the Plan will
confer upon any Participant who is an Employee, Director, consultant or advisor
any right to continue in the employ or service of the Company or any of its
subsidiaries or affect the right of the Company to terminate the employment of
any Employee, terminate the consulting or advisory services of any Participant
at any time with or without cause, or the right of the Company's shareholders to
remove any Director from office in accordance with the Company's Bylaws.

(b)No shares of Common Stock will be issued or transferred pursuant to an
Incentive Award unless and until all then-applicable requirements imposed by
federal and state securities and

11

--------------------------------------------------------------------------------

other laws, rules and regulations and by any regulatory agencies having
jurisdiction, and by any stock exchanges upon which the Common Stock may be
listed, have been fully met. As a condition precedent to the issuance of shares
pursuant to the grant or exercise of an Incentive Award, the Company may require
the Participant to take any reasonable action to meet such requirements.

(c)No Participant and no beneficiary or other person claiming under or through
such Participant will have any right, title or interest in or to any shares of
Common Stock allocated or reserved under the Plan or subject to any Incentive
Award except as to such shares of Common Stock, if any, that have been issued or
transferred to such Participant.

(d)The Company shall have the right to deduct from any settlement, including the
delivery or vesting of Incentive Awards, made under the Plan any federal, state
or local taxes of any kind required by law to be withheld with respect to such
payments or take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes. With respect
to an Incentive Award, the Committee may, in its discretion, permit the
Participant to satisfy, in whole or in part, any tax withholding obligation
which may arise in connection with the exercise of the Incentive Award by
electing to have the Company withhold shares of Common Stock having a Fair
Market Value equal to the amount of the tax withholding.

(e)Except with the prior written consent of the Committee, Incentive Awards
granted under the Plan, shall not be transferable other than (1) by will or the
laws of descent and distribution, (2) pursuant to a qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act, or the rules thereunder, or (3) by gift, and not for value, during
the Participant's lifetime to a revocable trust that has the same taxpayer
identification number as the Participant and of which the Participant is the
trustee, but only if such gift (A) would not result in the Company losing all or
any part of the tax deduction to which it would be entitled, (B) does not
otherwise adversely affect the interests of the Company as determined by the
Committee, and (C) complies with all rules and regulations regarding such gifts
established by the Company from time to time. The Committee in its own
discretion may permit other transfers of Incentive Awards and may establish
guidelines pursuant to which other transfers will be permissible.

(f)The Company may make a loan to a Participant in connection with the exercise
of an Option in an amount not to exceed the aggregate exercise price of the
Option being exercised and the amount of any federal and state taxes payable in
connection with such exercise for the purpose of assisting such Participant to
exercise such Option. Any such loan may be secured by shares of Common Stock or
other collateral deemed adequate by the Committee and will comply in all
respects with all applicable laws and regulations. The Committee may adopt
policies regarding eligibility for such loans, the maximum amounts thereof and
any terms and conditions not specified in the Plan upon which such loans will be
made. Such loans will bear interest at a rate determined by the Committee.

(g)The forms of Incentive Awards granted under the Plan may contain such other
provisions as the Committee may deem advisable.

12

--------------------------------------------------------------------------------



16. Termination of Incentive Awards

(a)Unless otherwise determined by the Committee, an Appreciation Right or an
Option held by a person who was an Employee at the time such Appreciation Right
or Option was granted will expire immediately if and when such person ceases to
be an Employee, except as follows:

(1)If the employment of an Employee is terminated by the Company other than for
cause, for which the Company will be the sole judge, then the Appreciation
Rights and Options will expire three months thereafter unless by their terms
they expire sooner. During said period, the Appreciation Rights and Options may
be exercised in accordance with their terms, but only to the extent exercisable
on the date of termination of employment.

(2)If the Employee retires at normal retirement age as determined by the Company
from time to time, retires with the consent of the Company at an earlier date or
becomes permanently and totally disabled, as determined by the Committee, while
employed by the Company, the Appreciation Rights and Options of the Employee
will continue to vest, be exercisable and expire in accordance with their terms.

(3)If an Employee dies while employed by the Company, the Appreciation Rights
and Options of the Employee will become fully exercisable as of the date of
death and will expire three years after the date of death unless by their terms
they expire sooner. If the Employee dies or becomes permanently and totally
disabled as determined by the Committee within the three months referred to in
subparagraph (1) above, the Appreciation Rights and Options will become fully
exercisable as of the date of death or such permanent disability and will
expire, in the case of death, one year after the date of such death. In the case
of permanent and total disability such Options and Appreciation Rights will
expire in accordance with their terms. If the Employee dies or becomes
permanently and totally disabled as determined by the Committee subsequent to
the time the Employee retires at normal retirement age or retires with the
consent of the Company at an earlier date, the Appreciation Rights and Options
will fully vest as of the date of death or permanent and total disability and
will expire, in the case of death, one year after the date of death. In the case
of permanent and total disability, such Appreciation Rights and Options will
expire in accordance with their terms.


(b)Unless otherwise determined by the Committee, in the event an Employee who
holds Restricted Stock, Performance Units or Restricted Units (including any
such award designated as a Section 162(m) Award) ceases to be an Employee, all
such Restricted Stock, Performance Units or Restricted Units subject to
restrictions at the time his/her employment terminates will expire, terminate
and be cancelled except as follows:

(1)In the event the holder of Restricted Stock or Restricted Units ceases to be
an Employee due to death, all such Restricted Stock or Restricted Units subject
to restrictions at the time his/her employment terminates will no longer be
subject to said restrictions.

(2)If an Employee retires at normal retirement age as determined by the Company
from time to time or retires with the consent of the Company at an earlier date
or becomes permanently and totally disabled as determined by the Committee, all
such Restricted Stock, Performance Units or Restricted Units will continue to
vest over the applicable vesting or performance period provided that during
these periods such Employee does not engage in or assist any business that the
Company, in its sole discretion, determines to be in competition with any
business conducted by the Company or any of its Business Units.

(3)In the event a holder of Performance Units ceases to be an Employee prior to
the end of a performance period applicable thereto, the Committee in its sole
discretion shall

13

--------------------------------------------------------------------------------

determine whether to make any payment to the Participant in respect of such
Performance Unit and the timing of such payment, if any.

(c)Unless otherwise determined by the Committee, in the event the engagement by
the Company of a Participant who is an advisor or consultant, but not an
Employee or Director, ceases for any reason (whether terminated by the Company
or the Participant), the Participant's unvested Appreciation Rights or Options
shall not vest and the Participant's unexercised but vested Appreciation Rights
or Options will expire and become unexercisable 90 days after termination. The
Participant's Restricted Stock, Performance Units or Restricted Units subject to
restrictions at the time the engagement ceases will expire, terminate and be
cancelled

(d)The Committee in its sole discretion may determine that any Participant who
is on leave of absence for any reason will be considered as still in the employ
or service of the Company with respect to any Incentive Award; provided,
however, that such Participant's rights to such Incentive Award during a leave
of absence will be limited to the extent to which such Incentive Aware was
earned or vested at the commencement of such leave of absence.

17. Amendment and Termination

(a)The Committee shall have the power, in its discretion, to amend, suspend or
terminate the Plan at any time. The Committee may not make amendments to the
Plan that increase the benefits available under the Plan in any material
respect, including, without limitation, (1) amending the provisions of
Section 6(a), (2) increasing the number of shares of Common Stock that may be
issued, transferred or exercised pursuant to Incentive Awards under the Plan, or
(3) changing the types or terms of Incentive Awards that may be made under the
Plan, without the approval of the shareholders of the Company.

(b)Subject to Section 6(a), the Committee, with the consent of a Participant,
may make such modifications in the terms and conditions of an Incentive Award as
it deems advisable. Notwithstanding the foregoing, only the Board, with the
consent of a Director, may make modifications in the terms and conditions of an
Option granted to a Director.

(c)No amendment, suspension or termination of the Plan will, without the consent
of the Participant, alter, terminate, impair or adversely affect any right or
obligation under any Incentive Award previously granted under the Plan.

18. Effective Date of the Plan and Duration of the Plan.

    This Plan will become effective upon adoption by the Board subject to
approval by the holders of a majority of the shares which are represented in
person or by proxy and entitled to vote on the subject at the Annual Meeting of
Shareholders of the Company to be held on October 10, 2001 (or on such other
date as may be determined by the Board). Unless previously terminated, the Plan
will terminate on October 10, 2011 except with respect to Incentive Awards then
outstanding.

14

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(a)



TENET HEALTHCARE CORPORATION 2001 STOCK INCENTIVE PLAN
